—In an action, inter alia, to recover damages for tortious interference with and breach of contract, the plaintiff appeals from an order of the Supreme Court, Kings County (Hurowitz, J.), dated June 25, 1993, which denied his motion to vacate a previous order of the same court, dated April 28, 1992, granting the defendants’ motion to dismiss the complaint upon his default in opposing the defendants’ motion to dismiss.
Ordered that the order is affirmed, with costs.
The Supreme Court did not improvidently exercise its discretion in declining to vacate its prior order granting the defendants’ motion to dismiss the complaint where the plaintiff waited more than a year in moving for this relief and failed to proffer any excuse for his dilatory conduct or to establish that his claims had any merit (see, CPLR 5015 [a] [1]; see also, Long Is. Trust Co. v PTI Intl. Corp., 166 AD2d 504). Ritter, J. P., Pizzuto, Friedmann and Goldstein, JJ., concur.